Exhibit 10.2

 

PROMISSORY NOTE

 

U.S. $1.5 Million

 

 

 

 



 

Date: June 30, 2014

 

 

FOR VALUE RECEIVED, the undersigned, TransCoastal Corporation, a Delaware
corporation (“TransCoastal”), hereby promises to pay to the order of Dalton Lott
(“Lott”) the principal sum of One Million Five Hundred Thousand Dollars
($1,500,000) in lawful money of the United States (the “Principal”), plus five
and one half percent (5.5%) simple annual interest. TransCoastal and Lott are
sometimes individually referred to as a “Party” and collectively as the
“Parties”

 

 

 

1.

Terms of Payment. The Principal and Interest shall be paid as follows:

 

a. There shall be no payments of principal or interest due until January 1,
2015. From January 1, 2015 thru September 30, 2015, interest only payments shall
be made in the amount of $6,875.00 monthly, due on the first day of each month,
beginning January 1, 2015 and each month thereafter until September 30, 2015.

 

b. Beginning October 1, 2015, the principal and interest due herein shall be
paid in 60 consecutive monthly payments of $28,651.74, with the first payment
due October 1, 2015, and the remaining payments due on the 1st day of each month
thereafter until paid in full.

 

 

2.

Security for Payment. This Promissory Note (this “Note”) is secured by certain
personal guarantees executed by David May, Stuart Hagler, and Wilbur
Westmoreland, as Guarantors, in favor of Lott.

3.

 

4.

Payment Location. All payments made hereunder shall be made immediately
available in Unites States funds. Such payments shall be mailed to the following
address, or such other address as may from time to time be designated by Lott in
writing:

 

Dalton Lott

5661 Mariner

Dallas, Texas 75376

 

 

5.

Prepayment. TransCoastal may prepay this Note in whole or in part, without
penalty or premium.

 

 

6.

Application of Prepayment. Prepayments will be applied to installments on the
last maturing principal, and interest on that prepaid principal will immediately
cease to accrue.

 

 

7.

Terms. Borrower promises to pay to the order of Lender the Principal Amount plus
interest at the Annual Interest Rate. This note is payable at the Place for
Payment and according to the Terms of Payment. All unpaid amounts are due by the
Maturity Date. If any amount is not paid either when due under the Terms of
Payment or on acceleration of maturity, Borrower promises to pay any unpaid
amounts plus interest from the date the payment was due to the date of payment
at the Annual Interest Rate on Matured, Unpaid Amounts.

 

 

Promissory Note

Page of 1 of 4

 

 

 
 

--------------------------------------------------------------------------------

 

  

 

8.

Default and Remedies. If Borrower defaults in the payment of this note or in the
performance of any obligation in any instrument securing or collateral to this
note, Lender may declare the unpaid principal balance, earned interest, and any
other amounts owed on the note immediately due. Notwithstanding any other
provision of this note, in the event of a default, before exercising any of
Lender's remedies under this note or any deed of trust or security agreement
securing it, Lender will first give Borrower written notice of default and
Borrower will have ten (10) days after notice is sent in which to cure the
default. If the default is not cured ten (10) days after notice is sent,
Borrower and each surety, endorser, and guarantor waive all demand for payment,
presentation for payment, notice of intention to accelerate maturity, notice of
acceleration of maturity, protest, and notice of protest, to the extent
permitted by law.

 

 

9.

Additional Events of Default. A default exists under this note if (1) (a)
Borrower or (b) any other person liable on any part of this note or who grants a
lien or security interest on property as security for any part of this note (an
"Other Obligated Party") fails to timely pay or perform any obligation or
covenant in any written agreement between Lender and Borrower or any Other
Obligated Party; (2) any warranty, covenant, or representation in this note or
in any other written agreement between Lender and Borrower or any Other
Obligated Party is materially false when made; (3) a receiver is appointed for
Borrower, any Other Obligated Party, or any property on which a lien or security
interest is created as security (the "Collateral Security") for any part of this
note; (4) any Collateral Security is assigned for the benefit of creditors; (5)
a bankruptcy or insolvency proceeding is commenced by Borrower, a partnership of
which Borrower is a general partner, or an Other Obligated Party; (6) (a) a
bankruptcy or insolvency proceeding is commenced against Borrower, a partnership
of which Borrower is a general partner, or an Other Obligated Party and (b) the
proceeding continues without dismissal for sixty days, the party against whom
the proceeding is commenced admits the material allegations of the petition
against it, or an order for relief is entered; (7) any of the following parties
is dissolved, begins to wind up its affairs, is authorized to dissolve or wind
up its affairs by its governing body or persons, or any event occurs or
condition exists that permits the dissolution or winding up of the affairs of
any of the following parties: Borrower, a partnership of which Borrower is a
general partner, or an Other Obligated Party; or (8) any Collateral Security is
impaired by loss, theft, damage, levy and execution, issuance of an official
writ or order of seizure, or destruction, unless it is promptly replaced with
collateral security of like kind and quality or restored to its former
condition.

 

 

10.

Attorney’s Fees. Borrower also promises to pay reasonable attorney's fees and
court and other costs if this note is placed in the hands of an attorney to
collect or enforce the note. These expenses will bear interest from the date of
advance at the Annual Interest Rate on Matured, Unpaid Amounts. Borrower will
pay Lender these expenses and interest on demand at the Place for Payment. These
expenses and interest will become part of the debt evidenced by the note and
will be secured by any security for payment.

 

 

Promissory Note

Page of 2 of 4 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

11.

Interest. Interest on the debt evidenced by this note will not exceed the
maximum rate or amount of nonusurious interest that may be contracted for,
taken, reserved, charged, or received under law. Any interest in excess of that
maximum amount will be credited on the Principal Amount or, if the Principal
Amount has been paid, refunded. On any acceleration or required or permitted
prepayment, any excess interest will be canceled automatically as of the
acceleration or prepayment or, if the excess interest has already been paid,
credited on the Principal Amount or, if the Principal Amount has been paid,
refunded. This provision overrides any conflicting provisions in this note and
all other instruments concerning the debt.

 

 

12.

Binding Effect. The covenants and conditions contained in this Note shall apply
to and bind Bost and any guarantors, and each of their heirs, legal
representatives, successors, and permitted assigns.

 

 

13.

Cumulative Rights. The parties’ rights hereunder are cumulative, and shall not
be construed as exclusive of each other unless otherwise required by law.

 

 

14.

Waiver. No failure or delay by either Party in exercising any right, power, or
privilege hereunder shall operate as an implied waiver thereof, nor shall any
single or partial enforcement thereof preclude any other or further enforcement
thereof or the enforcement of any other right, power, or privilege. Further, no
waiver by the Lender of any Default or breach of this Agreement shall operate as
a waiver of any other breach or default or the same breach or default on a
future occasion.

 

 

15.

Conflicting Provisions. If any provision of this note conflicts with any
provision of a loan agreement, pledge, guarantee, or security agreement of the
same transaction between Lender and Borrower, the provisions of the note will
govern to the extent of the conflict.

 

 

16.

Severability. If any part or parts of this Note shall be held unenforceable for
any reason, the remainder of this Note shall continue in full force and effect.
If any provision of this Note is deemed invalid or unenforceable by any court of
competent jurisdiction, and if limiting such provision would make the provision
valid, then such provision shall be deemed to be constructed as so limited.

 

 

17.

Credit Reporting. We may report information about your account to credit
bureaus. Late payments, missed payments, or other defaults on your account may
be reflected in your credit report.

 

 

Promissory Note

Page of 3 of 4 

 

 

 
 

--------------------------------------------------------------------------------

 

  

 

18.

Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ANY CHOICE OF
LAW RULE OR PRINCIPLE OF THE STATE OF TEXAS OR ANY OTHER JURISDICTION THAT
OTHERWISE MAY APPLY THE LAW OF ANOTHER JURISDICTION.

 

IN WITNESS WHEREOF, Borrower has executed this Note as of
________________________, 2014

 

TransCoastal Corporation,

a Delaware Corporation

 

By: _____________________

Stuart Hagler, Chief Executive Officer

 

 